[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants have filed this motion for summary judgment seeking to dismiss the plaintiff's complaint because the plaintiff corporation had been dissolved by the Secretary of State in August, 1988. The plaintiff in response to the motion filed a certificate of reinstatement of the corporation effective April 11, 1991.
This court agrees with the conclusion of Judge McWeeny stated in the companion case of CV 90-0099249 Harrison Conference Center v. Triangulum Associates. In that matter, he stated that a dissolution does not abate a civil action pursuant to 33-378 subsection I of the Connecticut General Statutes. Furthermore, the reinstatement of the corporation also confirms the plaintiff's right to proceed with this action.
For the forgoing reasons, the motion for summary judgment is denied.
ZOARSKI, JUDGE CT Page 10535